Name: Decision of the European Parliament of 25 November 2009 on discharge in respect of the implementation of the European Union general budget for the financial year 2007, Section II Ã¢  Council
 Type: Decision
 Subject Matter: EU institutions and European civil service;  budget;  EU finance
 Date Published: 2010-01-23

 23.1.2010 EN Official Journal of the European Union L 19/7 DECISION OF THE EUROPEAN PARLIAMENT of 25 November 2009 on discharge in respect of the implementation of the European Union general budget for the financial year 2007, Section II  Council (2010/40/EC) THE EUROPEAN PARLIAMENT, having regard to the European Union general budget for the financial year 2007 (1), having regard to the final annual accounts of the European Communities for the financial year 2007  Volume I (C6-0417/2008) (2), having regard to the Councils annual report to the discharge authority on internal audits carried out in 2007, having regard to the Annual Report of the Court of Auditors on implementation of the budget for the financial year 2007, together with the audited institutions replies (3), having regard to the statement of assurance as to the reliability of the accounts and the legality and regularity of the underlying transactions provided by the Court of Auditors pursuant to Article 248 of the EC Treaty (4), having regard to its Decision of 23 April 2009 (5) postponing the discharge decision for the financial year 2007, and to the accompanying Resolution, having regard to Articles 272(10), 274, 275 and 276 of the EC Treaty, having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (6), and in particular Articles 50, 60, 86, 145, 146 and 147 thereof, having regard to Decision No 190/2003 of the Secretary-General of the Council/High-Representative for the Common Foreign and Security Policy concerning reimbursement of travel expenses of delegates of Council Members, having regard to the Interinstitutional Agreement between the European Parliament, the Council and the Commission of 17 May 2006 on budgetary discipline and sound financial management (7) (the IIA), having regard to Rule 77 of, and Annex VI to, its Rules of Procedure, having regard to the first report of the Committee on Budgetary Control (A6-0150/2009), having regard to the second report of the Committee on Budgetary Control (A7-0047/2009), 1. Grants discharge to the Secretary-General of the Council in respect of the implementation of the Councils budget for the financial year 2007; 2. Sets out its observations in the Resolution below; 3. Instructs its President to forward this Decision and the Resolution that forms an integral part of it to the Council, the Commission, the Court of Justice, the Court of Auditors, the European Ombudsman and the European Data Protection Supervisor, and to arrange for their publication in the Official Journal of the European Union (L series). The President Jerzy BUZEK The Secretary-General Klaus WELLE (1) OJ L 77, 16.3.2007. (2) OJ C 287, 10.11.2008, p. 1. (3) OJ C 286, 10.11.2008, p. 1. (4) OJ C 287, 10.11.2008, p. 111. (5) OJ L 255, 26.9.2009, p. 18. (6) OJ L 248, 16.9.2002, p. 1. (7) OJ C 139, 14.6.2006, p. 1.